Citation Nr: 1726880	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1987 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board, most recently in June 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent; migraine headaches, rated 50 percent; cervical strain with degenerative spurring, rated 20 percent; right upper extremity radiculopathy, rated 20 percent; temporomandibular joint dysfunction (TMJ), rated 20 percent; cognitive impairment status post traumatic brain injury (TBI), rated 10 percent; residual cyst excision scar, rated 0 percent; laceration scars to head and skull, rated 0 percent; right mandibular fracture, rated 0 percent; and impotency, rated 0 percent.  The Veteran's combined service-connected disability rating as of August 11, 2016 has been 90 percent.  Prior to that, the Veteran's combined disability rating was 70 percent from December 3, 2008, and 80 percent from July 14, 2014, with PTSD rated at 50 percent from August 2006, and migraine headaches rated at 30 percent from December 2008 and 50 percent from July 2014.  Therefore, the Veteran has met the schedular criteria for the entire period on appeal.  38 C.F.R. § 4.16 (2016). 

Significantly, in this case, the evidence of record shows that the Veteran is in fact working as a laboratory technician for the Department of Defense.  The Board acknowledges that there is an indication from the record that some of the Veteran's service-connected disabilities do impact his ability to work.  Further, the Veteran has reported losing time from work as a result of his various ailments.  However, the evidence shows that the Veteran maintains full-time employment, and there is no indication from the record that such employment is not gainful.  

Therefore, the Board finds that as the Veteran is currently gainfully employed in a full-time position, his service-connected disabilities do not render him unable to secure and follow gainful employment consistent with his education and occupational history.  
	
Accordingly, the Board concludes that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


